LyoN, J.
This casé is like that of Eldred v. Becker, ante, p. 48, except there is no affidavit of the plaintiff, as in the other case. The only portions of the record returned to this *54court are the affidavit (in due form) of the prejudice of the judge, the order denying the application to change the place of trial, and the affidavit of appellants attorney, as in the other cause. This appeal, therefore, is ruled by the judgment on the appeal in that cause. Indeed, it is a stronger case for reversal than the other.
By the Court.— Reversed, and remanded for further proceedings.